888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lonzia CAMERON, Plaintiff-Appellant,v.NORFOLK SHIPBUILDING & DRYDOCK CORPORATION, Defendant-Appellee.
No. 89-1775.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1989.Decided Oct. 11, 1989.

Lonzia Cameron, appellant pro se.
F. Nash Bilisoly, IV, Vandeventer, Black, Meredith & Martin, for appellee.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lonzia Cameron, Sr., appeals the district court's dismissal of his complaint, which was purportedly filed under the Longshore and Harbor Workers' Compensation Act.  We agree with the district court's ruling that it lacked jurisdiction over the complaint.  33 U.S.C. Sec. 921.  Because the dismissal was on jurisdictional grounds, however, we modify the judgment to state that the dismissal is without prejudice.  Fed.R.Civ.P. 41(b);  28 U.S.C. Sec. 2106.  As modified, the district court's judgment is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.